Citation Nr: 1735396	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  06-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active Army service from January 1968 to January 1970 and from August 1977 to September 1992.

This appeal initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in St. Louis, Missouri.  The appeal was remanded in September 2008, in October 2013, and in August 2015.  The St. Petersburg, Florida otherwise has jurisdiction of the file.

In January 2017, the Veteran's attorney requested information on the status of a claim for a total disability evaluation based on individual unemployability (TDIU).  The Veteran indicated that the TDIU claim had been pending since September 2011.  A September 2011 notice of disagreement (NOD) was submitted following a September 2010 rating decision which, in part, granted TDIU effective January 1, 2009.  However, the September 2011 NOD did not specify a reason for the disagreement with the rating decision.  

In November 2011, the RO requested that the Veteran specify why he disagreed with the rating decision.  See November 3, 2011 letter from RO to Veteran and attorney.  The Board is unable to locate a response from the Veteran clarifying the basis of the disagreement.  The September 2010 rating decision which, in part, granted TDIU effective January 1, 2009, became final.  A March 2017 proposal by the RO to terminate TDIU benefits because the Veteran had not verified his employment status was withdrawn after the Veteran submitted the required information.  No claim for TDIU is before the Board for appellate review, and no issue with regards to a claim for TDIU is within the jurisdiction of the Board at this time.

The Veteran's claims file is wholly electronic.



FINDINGS OF FACT

1.  The Veteran did not demonstrate a chronic left shoulder disability during service and arthritis was not demonstrated within one year following his 1992 service discharge.

2.  The preponderance of the lay and medical evidence establishes that it is less than likely that a left shoulder degenerative joint disease confirmed on radiologic examination in 2012, some 20 years after the Veteran's service separation, is a result of the Veteran's service or any incident therein.  

3.  The Veteran was treated in service for left ankle sprains and for persistent left ankle pain, but no diagnosis of a chronic left ankle disability or left ankle arthritis was assigned during the Veteran's service or within one year following his 1992 service discharge.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the current appeal arises from the Veteran's 2005 request to reopen claims for service connection for left shoulder and left ankle disabilities.  The request to reopen the claims has been granted, and the Board is considering the claims on the merits.  Moreover, the Board notes that notice of the criteria for service connection have been provided to the Veteran in several communications, including in letters issued in November 2009 and in February 2010.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No notice deficiency appears in the record.  There has been no allegation of notice error in this case.  The duty to notify has been met.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Lengthy service treatment records are associated with claims file.  Post-service VA clinical records are associated with the claims file.  Private treatment records identified by the Veteran have been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  Moreover, the Veteran is represented by an attorney.  Neither the Veteran nor his attorney has identified any additional evidence that might be relevant to the outcome of the claim, other than the argument that the VA opinions are inadequate.  That argument is discussed at length below.  

The Veteran has been afforded VA examinations in 2008, 2012, 2015, and 2016 in conjunction with the claim addressed in this decision.  The VA examinations and associated opinions are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Claim for service connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis present within one year following a Veteran's service discharge.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).  As explained more fully below, the Board finds that arthritis of the cervical spine did not manifest during service or within the one-year presumptive period following service. 

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons may link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The onset and etiology of disease such as diabetes and osteoarthritis are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran, through his attorney, argues that the medical opinion rendered following the Board's 2105 Remand is inadequate.  In particular, it is argued that the opinion fails to provide adequate rationale for the conclusions that the current left shoulder and left ankle disabilities are degenerative in nature rather than traumatic and are more likely related to the Veteran's age rather than injury incurred in service.  As discussed further below, the Board disagrees with that assertion, and finds that the development of the medical evidence is complete.  Therefore, the claim is addressed on the merits.

1.  Claim for service connection for left shoulder disability

Historically, service connection for a left shoulder disability was denied in a rating decision issued in January 1993.  In an October 2013 decision, the Board granted the Veteran's 2005 request to reopen the claim for service connection for left shoulder disability.  The Board may now consider the claim on the merits.

Facts and analysis

August 1979 service treatment records reflect that the Veteran was treated for left shoulder pain.  A diagnosis of "muscle pull" was assigned.  More than 300 pages of additional service treatment records were added to the Veteran's service treatment records after his August 1979 treatment.  There is no record that the Veteran again complained of or was treated for left shoulder pain prior to his service discharge in 1992.  The separation history completed by the Veteran in 1992 discloses that he reported he did not have a "trick shoulder," although he indicated that he did have joint pain and arthritis of unspecified joints.  

Following his September 1992 service discharge, the Veteran sought service connection for left shoulder disability.  There is a notation that radiologic examination of the left shoulder was conducted, but no report of that x-rays examination is of record.  On physical examination, all joints were described as normal and the only recorded diagnosis concerned the low back.  The claim for service connection for left shoulder disability was denied in January 1993.  

VA outpatient treatment records dated in 1993 through 1995, and the report of a 15-day inpatient VA admission in January 1995, disclose no references to the left shoulder.  The clinical records reflect that the Veteran complained of low back pain on several occasions, but there is no notation of a complaint of shoulder pain.  Private physical therapy records and medical evaluations from 2002 through 2003 reflect that the Veteran was treated for low back pain and underwent lumbar interbody fusion in April 2003.  These records include complaints of right knee symptoms, but there is no notation that the Veteran reported left shoulder or left ankle pain.  See April 2002-April 2003 St. Anthony's Medical Center Records.  

A July 2003 VA record discloses that the Veteran was able to return to his hobbies, including woodworking.  VA examinations of the spine and ears in March 2004 and April 2004 disclose no notation of left shoulder or left ankle pain.  

A January 2005 VA General Medicine Note reflects that the Veteran complained of "left shoulder pain for over 1 mo."  The symptoms were worse with elevation of the arm to about 90 degrees.  Objectively, the pain was increased by abduction of the left arm to 90 degrees.  There was tenderness over the subacromial bursa.  The provider concluded that the Veteran had subacromial bursitis.  The Veteran declined joint injection therapy.  The Veteran was referred for physical therapy and aquatic therapy, but those services were not compatible with his work schedule.  

In April 2005, the Veteran reported episodes of right shoulder pain.  The examiner indicated that the Veteran's right shoulder pain was possibly due to bursitis, and offered injection therapy.  In May 2005, he was instructed in the use of a TENS unit for "back/neck/shoulder pain."

July 2006 private treatment records reflect that the Veteran had a sudden exacerbation of back pain.  The Veteran performed toe and heel walking without complaints other than back pain.  He was walking with a cane.  The provider did not state which hand he used to hold the cane.  Private and VA treatment records dated in 2006 through 2008 reflect that the Veteran reported a variety of joint complaints, primarily back pain and right knee pain.  There is no notation that he complained of left shoulder pain.  

At his August 2008 VA examination, the Veteran reported left shoulder pain "for years."  August 2008 radiologic examination of the left shoulder disclosed that the bones were anatomically aligned and there was no fracture dislocation.  The radiologic examination described the left shoulder joints as normal.  The examiner concluded that the Veteran had subjective complaints of left shoulder disability.  No diagnosis was assigned.

VA examination conducted in March 2012 radiologic examination confirmed that degenerative or traumatic arthritis was present.  The examiner opined that it was less than likely that the Veteran's current left shoulder degenerative arthritis was related to his left shoulder injury in service because there was a 33-year period (from 1979 to 2012) before the arthritis was confirmed, and there was a lack of evidence of ongoing treatment for left shoulder pain during that period.  The Board finds this opinion very persuasive, especially in view of the fact that the 2008 radiologic examination disclosed no arthritis of the left shoulder, and 2012 radiologic examination disclosed "mild" arthritis.  

On VA examination conducted in June 2015, the examiner concluded that the Veteran had mild degenerative joint disease of the left shoulder.  Arm flexion was from 0 degrees to 130 degrees; abduction was to 120 degrees.  There was localized tenderness on palpation, but no crepitus.  The examiner noted that service treatment records did not reflect continuous medical treatment for any disorder related to the left shoulder.  The examiner opined that the left shoulder injury incurred in service was not an injury that would be expected to result in a chronic left shoulder disability or residuals.  

The examiner provided an August 2016 addendum opinion.  The examiner further elaborated that the Veteran was treated in service on a single occasion for a "pulled muscle."  The examiner explained that this type of injury was not so significantly severe as to be expected to result in a chronic left shoulder disability or residuals.  

The examiner did not further elaborate on the significance of the fact that the service treatment records disclosed only one episode of left shoulder pain.  However, the examiner who conducted the 2012 VA examination had already specifically noted that more than 30 years had elapsed between the in-service complaint of left shoulder pain and the first radiologic examination confirming arthritis, and the examiner who provided the 2015 and 2016 examinations was not required to re-recite that information.  

The Board further notes that, after the episode of treatment of a left shoulder complaint in 1979, the Veteran sought medical evaluation on numerous occasions, especially for back pain and other orthopedic system injuries.  There are more than 300 pages of service treatment records after the Veteran's 1979 complaint of left shoulder pain.  The fact that the Veteran was treated in service on dozens of occasions for complaints of thumb pain, ankle pain, knee pain, chest pain, and back pain, without notation that left shoulder pain was present, is especially persuasive evidence that the Veteran's left shoulder pain was not chronic in service.  

The examiner who provided the 2016 opinion explained that the VA examinations provided no objective evidence to confirm that the current left shoulder condition was traumatic in nature, so it was most likely due to the Veteran's age.  The examiner did not recount VA clinical records reflecting that the Veteran reported left shoulder pain of one month's curation in 2005, following which a diagnosis of bursitis of the left shoulder was assigned in 2005.  

Similarly, the examiner did not recount the evidence considered at the time of the August 2008 VA examination, in which no abnormality or degenerative disease of the left shoulder was shown on radiologic examination, as that evidence was discussed in the 2008 VA examination report.  The facts available to the examiner who provided the unfavorable 2008 VA are highly persuasive evidence that left shoulder degenerative joint disease was not present in service or within one year following the Veteran's service.  These facts support the 2015 and 2016 VA opinion that the VA examinations provided no evidence that the Veteran's current arthritis was traumatic in nature, and strongly support the examiner's 2015 and 2016 opinions that the Veteran's current left shoulder disability is related to the Veteran's age, not his service.

The Veteran contends that he continued to experience chronic left shoulder pain in service after the 1979 treatment episode.  Service treatment records regarding numerous episodes of treatment of ankle, thumb, knee, and back pain reveal that the Veteran had many opportunities to report left shoulder pain, if it were present.  The lack of medical documentation reduces the probative value of the Veteran's current recollection of having chronic left shoulder pain in service.  

Similarly, the post-service evidence reflects that the Veteran was treated by a variety of providers, both VA and private, following his service.  He was treated frequently for back pain, a circumstance which would have allowed him opportunities to report that his left shoulder was painful if such pain were present.  The fact that left shoulder pain was not reported chronically until 2005, when the Veteran had already been out of service for more than a decade, reduces the persuasive value of the Veteran's lay statements of chronicity of left shoulder pain.  

The onset and etiology of diseases such as diabetes and osteoarthritis are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay belief that his current left shoulder disability has been present since an injury in 1979 because he has had chronic left shoulder pain is of little probative value to establish a medical link.  

The opinions provided in 2015 and 2016 must be "read as a whole," within the contest of the entire record.  A medical examiner is not required to provide a detailed review of medical history or to comment on every piece of favorable or unfavorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that VA examiners do not have a reasons or bases requirement).  That is particularly true in this case, where both service treatment records and post-service medical records are quite lengthy.  

The Veteran argues that the examiners have not provided adequate rationale for the opinions that current arthritis of the left shoulder is degenerative rather than traumatic.  The Board disagrees.  

First, the VA examiners have explained that the service treatment records do not show that a left shoulder disorder continued chronically after the 1979 treatment episode.  This interpretation of the service treatment records is more accurate than the Veteran's contention that chronic left shoulder complaints are shown in service.  

Second, the VA examiners have stated that the shoulder injury described was less than likely of a severity or type that would cause a chronic shoulder injury.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  An examiner is not required to provide a treatise-level explanation of how quickly or slowly traumatic arthritis generally develops or about the generally-expected age of onset of degenerative arthritis.  The examiners did not cite specific medical treatises to support their medical reasoning.  There is no allegation that the medical principles and facts provided as rationale for their conclusions are beyond the examiners' experience or education in this case or are inaccurate or inapplicable.  The Board finds that the rationale provided for the opinions is sufficient in the context of this case.  

For example, the VA examiners have referenced the Veteran's age as a factor in their opinion.  The explanation of the opinions, however, reflects that the examiners applied medical knowledge about the effects of age on disease processes as a basis for their opinions.  The VA examiners are not required to provide a treatise regarding the correlation between the particular disease process and issue and age in order to reference such medical principles as the rationale for an opinion.    

Looking at the evidence as a whole, and reading the three VA examination reports and the 2016 addendum opinion together, the preponderance of the competent lay and medical evidence is against a finding that the Veteran incurred a current left shoulder disability during or as a result of his service.  There is no reasonable doubt to decide in the Veteran's favor.  38 U.S.C.A. § 5017(b).  The claim for service connection for a left shoulder disability must be denied.

2.  Claim for service connection for left ankle disability

In July 2017 argument of behalf of the Veteran, his attorney argued that the medical opinion rendered following the Board's 2105 Remand did not provide an adequate rationale for the conclusion that the current left ankle disability is degenerative in nature rather than traumatic, that the Veteran did not have onset of left ankle arthritis in service, or that current left ankle arthritis is not the result of the Veteran's service.  

Facts and analysis
  
Following his January 1970 service discharge from his first period of service, the Veteran sought service connection for a left leg disability.  The service treatment records disclosed that the Veteran sustained an injury to the left tibia playing baseball.  There was a residual 3/4 inch scar on the anterior left tibia.  Service connection was granted for that scar.  

In September 1981, during his second period of service, the Veteran reported injury to the left ankle while playing basketball.  A sprain was diagnosed.  He reported continued left ankle pain in October 1981 and December 1981.  In February 1982, the Veteran reported persistent left ankle pain since October 1981.  In April 1985, a diagnosis of posterior tibial tendinitis was assigned for the persistent left ankle pain.  September 1986 radiologic examination of the left distal tibia and fibula and left ankle following a basketball injury disclosed no bony abnormality.  The fact that no degenerative arthritis was present in 1986 is significant.  

Service treatment records dated in March 1990 reflect that a bone scan and radiologic examinations of the right leg and foot were conducted to rule out an occult fracture of the distal right fibula; there is no notation that the Veteran also complained of left ankle pain.  There is no notation that the Veteran sought treatment for left ankle pain during the remainder of his service, although he did continue to complain of right ankle pain.  At separation, the Veteran reported arthritis, recurrent back pain, and foot trouble.  

The Veteran's ankle reflexes were tested during December 1992 VA examination.  There is no notation that Veteran reported subjective left ankle pain to the examiner.  There is a notation that radiologic examination of the left ankle was conducted in 1992 following the Veteran's service separation, but no report of that examination is of record.  Other than the back disorder diagnosed all joints were reported to be normal.  The claim for service connection for left ankle disability was denied in 1993.  

VA outpatient treatment records dated in 1993 through 1995, and the report of a 15-day inpatient VA admission in January 1995, disclose no reference to a left ankle complaint.  Clinical records dated through 1997 reflect treatment for back pain, chest pain, rectal bleeding, right shoulder pain, right arm swelling, dizziness, and numbness of the lower extremities, but there is no notation that the Veteran complained of or was treated for left ankle pain or that any left ankle abnormality was suspected or detected.  The Veteran sought VA treatment for a variety of disorders in 1998, 1999, 2000, and 2001, including chest pain, gastrointestinal complaints, and skin complaints, but there is no notation of complaints or treatment related to the left ankle.

In October 2002, the Veteran sought private evaluation of increased back pain.  He reported that back pain had increased in severity when he was doing yard work and arose from a kneeling position.  The Veteran did not report that he had left ankle pain from the kneeling or the yard work.  In April 2003, the Veteran underwent private anterior interbody lumbar fusion.  The private medical evaluations prior to and following surgery disclose no notation that the providers were advised of or suspected a left ankle disability.    

In January 2005, the Veteran was referred for VA physical therapy and aquatic therapy for complaints of low back pain and weakness.  The Veteran also reported numbness behind the knee and a cold sensation from the knees to the feet.  However, there is no notation that the Veteran reported left ankle pain.  

The examiner who conducted May 2006 VA examination elicited ankle reflexes as part of the spine examination, but there is no notation that the Veteran reported pain when the left ankle was tested.  July 2006 private treatment records reflect that, during evaluation of an exacerbation of back pain, the Veteran performed toe and heel walking without complaints other than back pain.  

At his August 2008 VA examination, the Veteran reported left knee pain, among other complaints of joint pain, but did not report left ankle pain.  

VA treatment notes dated from February 2011 to July 2011 reflect that a non-VA provider who evaluated and treated the Veteran in late 2010, apparently for complaints of foot and ankle pain, determined that the Veteran had plantar fasciitis.  The Veteran was referred for VA podiatric treatment after injections failed to alleviate the Veteran's left foot pain.  Custom orthotic inserts for the Veteran's shoes were molding and provided.  

The Board notes that, during the course of the VA evaluation and treatment of plantar fasciitis, with complaints of left heel pain, there is no notation that the Veteran reported left ankle pain.  See, e.g., February 2011 Administrative note, April 2011 Podiatric Note, June 2011 Podiatric F&M Note, July 2011 Podiatry E&M Note.  Various diagnoses, including capsulitis, tenosynovitis, plantar fasciitis, heel spur, calcaneal neuritis, and enthesopathy pain were assigned, but no provider identified any disability of the left ankle.  

The VA examiner who conducted March 2012 examination assigned a diagnosis of left ankle sprain.  The examiner noted that ankle sprains were in 1982 and 1990; the Board notes that the 1990 ankle sprain was to the right ankle, not the left, the ankle at issue in this decision.  Radiologic examination in 2012 disclosed that the left tibiotalar and subtalar joints, that is, the ankle, were intact.  There was an enthesophyte at the plantar aponeurosis insertion.  For purposes of information only, the Board notes that the plantar aponeurosis is the insertion of bands of tissue radiating from the calcaneus (also called the heel bone, or os calcis, on the bottom of the foot) to the toes; these bands of tissue are also called the plantar fascia.  Dorland's Illustrated Medical Dictionary 118, 119, 273 (31st ed. 2007).  The examiner opined that the examination confirmed degenerative or traumatic arthritis, and opined that the arthritis shown was degenerative arthritis due to age.  

On VA examination conducted in June 2015, the examiner concluded that the Veteran did not have degenerative arthritis of the left ankle, because the radiologic examination of the left ankle was "unremarkable."  See June 2015 Ankle Conditions Disability Benefits Questionnaire.  The examiner explained, in essence, that enthesopathy of the left plantar fascia, that is, pain in the heel and bottom of the left foot, was not linked to left ankle sprains in service.    

The examiner provided an August 2016 addendum opinion.  The examiner explained that the reported left ankle sprains in 1981 and 1982 were not "significantly severe" as to cause long term chronic impairment and would not be expected to result in a chronic left ankle condition or residuals.  The examiner did not specifically note that radiologic examinations of the Veteran's left ankle during the Veteran's service were negative.  However, the negative in-service x-ray in 1986, several years after the initial injury, together with the 2012 x-rays showing that there was no degeneration at the ankle joint, is significant evidence to support the examiners' conclusions that traumatic arthritis of the left ankle did not have an onset in service or within the first 20 years after the Veteran's service separation.  

The Veteran did not complain of left ankle pain during the period from the January 1993 denial of service connection for a left ankle disability until after the 2008 VA examination, when more than 15 years had elapsed after the Veteran's service.  The medical evidence establishes that the Veteran wears orthotics in his shoes following complaints of foot pain.  The evidence establishes that the providers have attributed the Veteran's complaints of foot pain to such foot disorders as plantar fasciitis.  The Veteran's observations that his left ankle hurts are certainly credible, but the evidence of record establishes that his complaints of ankle pain resulted in diagnoses of disorders of the feet, not the ankle.  The Veteran's lay complaints of current left ankle pain are not probative to establish a link between pain due to left ankle sprains in service and current disability manifested by left ankle pain.    

The onset and etiology of diseases such as osteoarthritis are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran is competent to state his observation that he had experienced chronic left ankle pain for many years, and that left ankle pain has been present since an ankle injury in 1981, but his lay observation is not competent to establish that a degenerative change seen in the plantar fascia in 2012 is due to left ankle sprains incurred and treated in service prior to 1990.  

The evidence establishes that the Veteran did not complain chronically of left ankle pain after 1990, although he did complain of right ankle pain in 1990.  The VA examiners have stated that the in-service left ankle injuries were of a severity that is less than likely to result in a chronic left ankle disability.  Third, the VA examiners have explained that the current degenerative changes seen in the Veteran's left foot are more than likely degenerative, given the Veteran's age.  

Looking at the evidence as a whole, and reading the 2012, 2015, and 2016 examination reports and addendum opinion together, the preponderance of the competent lay and medical evidence is against a finding that the Veteran incurred arthritis of the left ankle during or as a result of his service.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that VA examiners do not have a reasons or bases requirement).  
There is no reasonable doubt to decide in the Veteran's favor.  38 U.S.C.A. § 5017(b).  The claim for service connection for a left ankle disability must be denied.
  

ORDER

The claim for service connection for a left shoulder disorder is denied.

The claim for service connection for a left ankle disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


